DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-16, 22 and 24 are currently pending.
Claims 14-16 are withdrawn from consideration.
Claims 1-13, 22 and 24 are currently rejected.

Response to Arguments
Applicant’s remarks on page 12 of Applicant’s responses filed 08/04/2021 that Khosravi US 20040249342, is of constant cross-section such that withdrawing the expandable element 80 into the proximal region of the lumen 116 would not increase fluid flow around the expandable element 80.
Examiner respectfully disagrees.
First of all, the limitations of claims 1 and 10 directed to the lumen and the step of injecting fluid through the lumen and withdrawing the expandable element are appreciably broad. The claims do not provide any specifics regarding the mechanical and structural features of the expandable element and the lumen as peculiar features that facilitate such increase in flow of injected fluid around the expandable element while the expandable element is present in the space. 
Furthermore, the claim and the disclosure does not provide any specifics regarding what “increased fluid flow” means as no baseline is established regarding fluid flow and hence no yardstick could be drawn for a measure of increase in flux or decrease in flux.

Applicant further argues on page 12 that there is no motivation to combine the teachings of Schaeffer (US 20100331817) and Khosravi because they are directed to serve fundamentally different purposes. 
Examiner respectfully disagrees.
In as much as Khosravi’s introducer does not render Schaeffer’s multiple balloon medical device 10 inoperable for its intended use (See MPEP 2143.01(V)), having fundamentally different purposes does not preclude the use of the introducer and the balloon device together.
Therefore the claims stand rejected.

Withdrawn Rejections
Pursuant of Applicant’s responses filed 08/04/2021 the rejection made to claims 1-13, 22 and 24 under 35 U.S.C. 112(b) have been withdrawn. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Schaeffer, et al., US 20100331817, hereafter referred to as “Schaeffer”, in view of Khosravi, et al., US 20040249342, hereafter referred to as “Khosravi”. 

Regarding claim 1, Schaeffer teaches a catheter having increased fluid flow around a device (see inner balloon 95 of figs. 2A and 2B) within the catheter, comprising: 
an elongate member (see paragraph 26 and fig. 1B for the multiple balloon medical device 10) having a distal region (see distal region 30 in fig. 1B) and a proximal region (see proximal region 25 in fig. 
a port (injection port 45) in fluid communication with the lumen, the port disposed near a proximal end of the proximal region (see fig. 1A and paragraph 26), and the port configured to inject fluid into the lumen (paragraph 29), 
wherein the device (inner balloon 95)  includes an expandable element that occupies a majority of a cross-sectional area of the lumen (see fig. 2B which shows the inner balloon 95 occupying a majority of the space of the outer balloon 65), 
Schaeffer does not teach that the proximal region configured to be disposed outside a patient's body; wherein the device is insertable through the lumen; and wherein the lumen in the proximal region defines a space configured to contain the expandable element within the lumen but external to the patient's body,
 the space having a diameter and a length such that when the expandable element is in the space, fluid injected through the lumen proximal of the space flows around an outside of the expandable element and such that withdrawing the expandable element into the space from the distal region results in an increase in flow of injected fluid around the expandable element.
However, Khosravi teaches a proximal region configured to be disposed outside a patient's body (see reproduced figs. 7A-7C where a proximal end 112 of an introducer sheath 110 is provided outside the skin of a patient 192); wherein the device is insertable through the lumen (see the insertion of the apparatus 10 is inserted through the lumen 116 of the introducer sheath 110 ); and wherein the lumen in the proximal region defines a space configured to contain the expandable element within the lumen but external to the patient's body (see figs. 7A-7F for the threading of the apparatus 110 at a proximal end of the lumen 116 (recited space) outside of the skin 192),

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Khosravi’s introducer sheath to Schaeffer’s catheter, with a reasonable expectation of success, as both Schaeffer, see paragraph 4, and Khosravi, see paragraph 1, direct to percutaneous delivery of fluid, to improve patient outcomes. See paragraph 3 of Khosravi. 


    PNG
    media_image1.png
    447
    502
    media_image1.png
    Greyscale

Regarding claim 4, Schaeffer in view of Khasrovi teaches all the limitations of claim 1. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure provide Khosravi’s introducer sheath to Schaeffer’s catheter to improve patient outcomes. See paragraph 3 of Khosravi.

Regarding claim 8, Schaeffer in view of Khasrovi teaches all the limitations of claim 1. 
Khasrovi further teaches wherein the elongate member is devoid of lumens in addition to the lumen (see fig. 7A for the lumen 116).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure provide Khosravi’s introducer sheath to Schaeffer’s catheter to improve patient outcomes. See paragraph 3 of Khosravi.

Regarding claim 22, Schaeffer in view of Khosravi teaches all the limitations of claims 1.
Schaeffer further teaches wherein the expandable element is a balloon (see fig. 2B).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Schaeffer in view of Khosravi , as applied to claim 1 above, and further in view of Stout et al., US 20110160662, hereafter referred to as “Stout”. 

Regarding claim 2, Schaeffer in view of Khosravi teaches all the limitations of claim 1 above.
Schaeffer in view of Khosravi does not teach wherein the elongate member includes a transition region between the proximal region and the distal region, wherein the lumen has a first diameter in the 
However, Stout teaches wherein the elongate member includes a transition region (12, fig. 5) between the proximal region (14, fig. 4-5) and the distal region (20, fig. 4), wherein the lumen has a first diameter in the distal region and a second diameter in the proximal region, wherein the second diameter is larger than the first diameter, wherein the diameter of the lumen in the transition region increases between the first and second diameters (as can be seen in fig. 5, element 12 gradually increases diameter in a proximal direction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Schaeffer’s catheter as modified by Khosravi in the form of Stout’s catheter for controlled fluid flow. See paragraph 9 of Stout. 

Regarding claim 3, Schaeffer in view Khosravi and Stout teaches all the limitations of claim 2 above.
Schaeffer, Khosravi and Stout fails to teach wherein the elongate member has an outer layer, and inner layer, and an intermediate layer, wherein the outer and inner layers extend along the distal region, the transition region, and the proximal region, and the intermediate layer extends from the transition region through the distal region, wherein the intermediate layer provides a change in lumen diameter from the first diameter to the second diameter.
Stout further teaches wherein the elongate member has an outer layer (14 of fig. 5A), and inner layer (24 of fig. 5A), and an intermediate layer (see annotated reproduced fig. 5A below), wherein the outer and inner layers extend along the distal region, the transition region, and the proximal region, (the intermediate layer labelled below extends along the region distal and proximal to the transition region 

    PNG
    media_image2.png
    399
    669
    media_image2.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Schaeffer’s catheter as modified by Khosravi in the form of Stout’s catheter for controlled fluid flow. See paragraph 9 of Stout. 

Claims 5, 10-13 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Schaeffer in view of Khosravi and Zhou, US 7569046, hereinafter referred to as “Zhou”.

Regarding claim 5, Schaeffer in view of Khosravi teaches all the limitations of claim 1 above.
Schaeffer further teaches wherein the lumen has a substantially constant diameter throughout the distal and proximal regions (see fig. 7A for lumen 116)

However, Zhou teaches an arrangement wherein fluid enters a port 72, flows directly into side channels 73, and empties via openings within the main catheter lumen 75, as shown in reproduced Fig.  7 below.

    PNG
    media_image3.png
    240
    695
    media_image3.png
    Greyscale

Figure 7 of Zhou.

 Zhou further teaches equivalency of the arrangement of Fig. 7 to that of Fig. 6 which shows a port 62 emptying directly into a central lumen 63 with side channels that joins a first location of the lumen to a second location of the lumen, wherein the first location is distal of the space and the second location is proximal of the space. The “space” is also located at any position along the catheter, including a proximal space (i.e. it is not limited to being at a distal portion). When the balloon element of Schaeffer is parked within the space, the fluid would flow around the balloon via the side channels (from the main lumen 63, into the side channel 64 at opening at second space, and back out into the main lumen via opening at first space, as marked in the annotated Figure 6 below).


    PNG
    media_image4.png
    376
    702
    media_image4.png
    Greyscale

Annotated Figure 6 of Zhou.
One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to replace the configuration of Schaeffer in view of Khosravi and Fig. 7 of Zhou with the Fig. 6 configuration of Zhou, since Zhou teaches advantages of Fig. 6 includes the ability to flush both the side channels and lumen of the catheter with a single flushing line during the medical procedure, thereby eliminating the need for a second flushing line (col. 5, lines 38-54).

Regarding claim 10, Schaeffer teaches a catheter having increased fluid flow around a device  (see inner balloon 95 of figs. 2A and 2B) within the catheter, comprising: 
an elongate member (see paragraph 26 and fig. 1B for the multiple balloon medical device 10)  having a distal region (see distal region 30 in fig. 1B)  configured to be disposed within a patient's body (see figs. 2A and 2B for the medical device 10 disposed with the body lumen 90) and a proximal region (see proximal region 25 in fig. 1B) and a lumen extending therebetween  (see catheter section 15 and paragraph 26),, 

a port (injection port 45) in fluid communication with the lumen, the port disposed near a proximal end of the proximal region (see fig. 1A and paragraph 26), and the port configured to inject fluid into the lumen (paragraph 29), 
Schaeffer does not teach that the proximal region configured to be disposed outside a patient's body; wherein the device is insertable through the lumen; wherein the lumen defines a space configured to contain the expandable element; 
However, Khosravi teaches a proximal region configured to be disposed outside a patient's body (see reproduced figs. 7A-7C where a proximal end 112 of an introducer sheath 110 is provided outside the skin of a patient 192); wherein the device is insertable through the lumen (see the insertion of the apparatus 10 is inserted through the lumen 116 of the introducer sheath 110 ); and wherein the lumen defines a space configured to contain the expandable element (see figs. 7A-7F for the threading of the apparatus 110 at a proximal end of the lumen 116 (recited space) outside of the skin 192),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Khosravi’s introducer sheath to Schaeffer’s catheter, with a reasonable expectation of success, as both Schaeffer, see paragraph 4, and Khosravi, see paragraph 1, direct to percutaneous delivery of fluid, to improve patient outcomes. See paragraph 3 of Khosravi. 
Schaeffer in view of Khosravi fail to teach one or more side fluid path in the proximal region, the one or more side fluid path extending adjacent to and outside the lumen and joining a first location of the lumen to a second location of the lumen, wherein the first and second locations are spaced apart axially along the lumen, wherein the first location is distal to the space, and wherein the second location is proximal to the space.


    PNG
    media_image3.png
    240
    695
    media_image3.png
    Greyscale

Figure 7 of Zhou.

                Zhou further teaches equivalency of the arrangement of Fig. 7 to that of Fig. 6 which shows a port 62 emptying directly into a central lumen 63 with side channels that joins a first location of the lumen to a second location of the lumen, wherein the first location is distal of the space and the second location is proximal of the space. The “space” is also located at any position along the catheter, including a proximal space (i.e. it is not limited to being at a distal portion). When the balloon element of Schaeffer is parked within the space, the fluid would flow around the balloon via the side channels (from the main lumen 63, into the side channel 64 at opening at second space, and back out into the main lumen via opening at first space, as marked in the annotated Figure 6 below).


    PNG
    media_image4.png
    376
    702
    media_image4.png
    Greyscale

Annotated Figure 6 of Zhou.

One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to replace the configuration of Schaeffer in view of Khosravi and Fig. 7 of Zhou with the Fig. 6 configuration of Zhou, since Zhou teaches advantages of Fig. 6 includes the ability to flush both the side channels and lumen of the catheter with a single flushing line during the medical procedure, thereby eliminating the need for a second flushing line (col. 5, lines 38-54).

Regarding claim 11, Schaeffer in view of Khosravi and Zhou teaches all the limitations of claim 10 above. 
Schaeffer in view of Khosravi and Zhou fails to teach wherein the first and second locations are spaced apart 4 cm to 6 cm along the lumen.


    PNG
    media_image4.png
    376
    702
    media_image4.png
    Greyscale

However, see annotated Figure 6 of Zhou above.

While Zhou does not explicitly include that the space is 4-6 cm, it would have been a matter of design choice to one of ordinary skill in the art to make the space between the first proximal location and second distal location 4-6cm in length, ensuring that the single flushing line adequately flushes both the inner and outer catheter during a medical procedure (col. 5, lines 38-54). See MPEP 2144.04 (IV)(A).


Regarding claim 12, Schaeffer in view of Khosravi and Zhou teaches all the limitations of claim 10 above. 
Schaeffer in view of Khosravi and Zhou fails to teach wherein the first location is proximal of the second location and the first location is spaced 5 cm to 10 cm from a proximal end of the elongate member.

While Zhou does not explicitly include that the space is 5-10 cm, it would have been a matter of design choice to one of ordinary skill in the art to make the space between the first proximal location and second distal location 4-6cm in length in order to ensure that the single flushing line adequately flushes both the inner and outer catheter during a medical procedure (col. 5, lines 38-54). See MPEP 2144.04 (IV)(A).

Regarding claim 13, Schaeffer in view of Khosravi and Zhou teaches all the limitations of claim 10 above. 
Schaeffer in view of Khosravi and Zhou fails to teach wherein the one or more side fluid path includes first and second side fluid paths, wherein a combined cross-sectional area of the first and second side fluid paths is equal to or greater than a cross-sectional area of the lumen in the distal region.
However, Zhou further teaches wherein the one or more side fluid path includes first and second side fluid paths (see reproduced annotated fig. 6 of Zhou above for the fluid channels 64), 
While Zhou does not explicitly disclose wherein a combined cross-sectional area of the first and second side fluid paths is equal to or greater than a cross-sectional area of the lumen in the distal region, Zhou indicates in lines 61-67 of column 3 and lines 1-6 of column 6 that the cross-sectional diameters of the catheter channels may be smaller or greater for improved steering and therefore one of ordinary skill in the art would have found it obvious as a matter of design choice to modify the cross-sectional areas of the channels 73 to be equal or greater than the cross-sectional area of the inner lumen of the channel 70 to improve steering of the catheter.   See MPEP 2144.04 (IV)(A).


Schaeffer in view of Khosravi and Zhou fail to teach wherein the expandable element is a balloon.
Schaeffer further teaches wherein the expandable element is a balloon (see fig. 2B). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schaeffer in view Khosravi and Zhou, as applied to claim 5 above, and further in view of Zotz.

Regarding claim 6, Schaeffer in view of Khosravi and Zhou teaches all the limitations of claim 5 above. 
Schaeffer in view of Khosravi and Zhou does not teach wherein the one or more side fluid path, the space, and the port are disposed in an accessory device configured to be coupled to a proximal end of the elongate member, the accessory device having an accessory lumen sized and shaped to match the lumen in the elongate member, wherein the one or more side fluid path is disposed adjacent to the accessory lumen.
However Zotz teaches a needle assembly 3 of fig. 1b that may be coupled to a catheter port 2 of fig. 1b. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Schaeffer’s catheter as modified by Khosravi and Zhou with Zotz’s needle assembly for increased flexibility in surgery procedures. See paragraph 25 of Zotz.

7 is rejected under 35 U.S.C. 103 as being unpatentable over Schaeffer in view of Khosravi, as applied to claim 1 above, and further in view of Garrison et al., US 20150173782, hereafter referred to as “Garrison”. 

Regarding claim 7, Schaeffer in view of Khosravi teaches all the limitations of claim 1 above. 
Schaeffer in view of Khosravi does not teach wherein the proximal region has a length of 10 cm to 15 cm and the distal region has a length of 40 cm to 50 cm.
However, Garrison teaches a catheter with a proximal section with length of 10cm to 30cm, see paragraph 101. Garrison further includes structural modifications, including a distal working length of 40-80cm of the catheter, in paragraph 109 for reaching specific anatomic targets.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Schaeffer’s catheter as modified by Khosravi to include lengths described by Garrison for improved access. See paragraph 109. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schaeffer in view of Khosravi teaches all the limitations of claim 1 above, and further in view of Beeckler et al., US 20150297290, hereafter referred to as “Beeckler”.

Regarding claim 9, Schaeffer in view of Khosravi teaches all the limitations of claim 1 above. 
Schaeffer in view of Khosravi fails to teach wherein the elongate member has a first outer diameter in the distal region and a second outer diameter in the proximal region, wherein the second outer diameter is larger than the first outer diameter. 
However, see reproduced fig. 1 of Beeckler below for the different outer diameters of the catheter body. 

    PNG
    media_image5.png
    232
    714
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Schaeffer’s catheter as modified by Khosravi in the form of Beeckler’s catheter for increased reach of the distal tip. See paragraph 86 of Beeckler.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAROUK A BRUCE/Examiner, Art Unit 3793                                                                                                                                                                                                        


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793